Undercoeler, Justice.
This appeal is from the trial court’s order in a habeas corpus proceeding remanding the applicant to the respondent’s custody. The one enumeration of error complains that appellant was “tried, convicted and sentenced before entering courtroom.”
The evidence shows that on August 23, 1966, the appellant was sentenced in open court after having voluntarily entered a plea of guilty to voluntary manslaughter. Appellant was represented by employed counsel who was present during these proceedings.
There is no merit in this enumeration of error.

Judgment affirmed.

All the Justices concur.